J-A17020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

PARKTOWN PARTNERSHIP, L.P., BY ITS               IN THE SUPERIOR COURT OF
GENERAL PARTNER: P.T. DINNOCENTI                       PENNSYLVANIA
LLC C/O PALLADINO DEVELOPMENT
GROUP, INC.

                       v.

ROYERSFORD RECOVERY


APPEAL OF: JOHN LEONARD
                                                     No. 3228 EDA 2015


               Appeal from the Order Entered October 20, 2015
             In the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 2015-25761


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                          FILED AUGUST 09, 2016

        John Leonard appeals, pro se, from the trial court’s order denying his

petition to strike a judgment entered in favor of Appellee, Parktown

Partnership, L.P. (Parktown), in this confession of judgment action.      We

dismiss the appeal.

        Parktown is a Pennsylvania limited partnership; its general partner is

Appellee, P.T. Dinnocenti LLC, c/o Palladino Development Group, Inc.

(Palladino). Royersford Recovery (Royersford) is a Pennsylvania non-profit

organization. In December 2014, Royersford entered into a ten-year lease

agreement for the rental of 2,300 square feet of commercial space from
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A17020-16



Parktown at Parktown Plaza, located at Lewis Road and Oak Street, in

Limerick, Pennsylvania. The lease contains a confession of judgment clause,

for both money damages and possession, which states in part:

       Tenant hereby knowingly, intentionally, voluntarily and
       irrevocably agrees that, if fixed minimum rent or any charges
       hereby reserved as additional rent or liquidated damages, or any
       other sum payable hereunder shall remain unpaid when the
       same is due beyond any applicable grace period (if any), tenant
       hereby empowers any Prothonotary or attorney of any court of
       record to appeal for tenant in any and all actions which may be
       brought for such rent, liquidated damages or other charges or
       expenses agreed to be paid by tenant, hereunder, and to confess
       judgment against tenant in any competent court for the recovery
       of such rent, liquidated damages or other charges or expenses[.]

Park Town Plaza Lease Agreement, 12/4/14, at Section 18:06(i). Leonard

executed the lease on behalf of Royersford, which included initialing the

Confession of Judgment clause.

       On September 22, 2015, Parktown filed a confession of judgment

action1 against Royersford claiming that it breached the lease by defaulting

on its monthly lease payments, including payment of its security deposit.

On September 22, 2015, the court entered judgment in the amount of

$15,068.28,2 plus possession of the leased premises, in favor of Parktown.
____________________________________________


1
   The complaint also sought ejectment of Royersford from the leased
premises. See Plaintiff’s Complaint (Count II), 9/22/15, at 5. The lease
also contains a confession of judgment clause for ejectment. See Park Town
Plaza Lease, 12/4/14, at Section 18:06(ii).
2
  Royersford’s monthly rent totaled $1,404.92, plus common area
maintenance and sewer charges. At the time the complaint was filed,
Royersford was allegedly $10,068.28 in default under the lease.



                                           -2-
J-A17020-16



On October 2, 2015, Leonard filed a petition to strike the judgment, which

was denied after a hearing. This timely pro se appeal follows.

     Due to the substantial deficiencies in Leonard’s appellate brief, which

greatly impair our ability to conduct meaningful appellate review, we are

constrained to dismiss this appeal.      To begin, we refer Leonard to the

general rule requiring that briefs conform to the Pennsylvania Rules of

Appellate Procedure. Rule 2101 states:

     Briefs and reproduced records shall conform in all material
     respects with the requirements of these rules as nearly as the
     circumstances of the particular case will admit, otherwise they
     may be suppressed, and, if the defects are in the brief or
     reproduced record of the appellant and are substantial, the
     appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101 (emphasis added).      We also bring Rule 2111 to Leonard’s

attention. That rule provides:

     Rule 2111. Brief of the Appellant

        General rule.     The brief of the appellant, except as
        otherwise prescribed by these rules, shall consist of the
        following matter, separately and distinctly entitled and in
        the following order:

            (1)   Statement of jurisdiction.
            (2)   Order or other determination in question.
            (3)   Statement of both the scope of review and the
                  standard of review.
            (4)   Statement of the questions involved.
            (5)   Statement of the case.
            (6)   Summary of argument.
            (7)   Argument for appellant.
            (8)   A short conclusion stating the precise relief sought.
            (9)   The opinions and pleadings specified in Subdivisions
                  (b) and (c) of this rule.



                                    -3-
J-A17020-16


             (10) In the Superior Court, a copy of the statement of
                  the matters complained of on appeal filed with the
                  trial court pursuant to Rule 1925(b), or an averment
                  that no order requiring a Rule 1925(b) statement
                  was entered.

Pa.R.A.P. 2111.      Leonard has completely failed to comply with the

requirements of Rule 2111(a).          His brief contains no statement of

jurisdiction, statement of scope and standard of review, statement of the

questions involved, statement of the case, summary of argument, argument,

or conclusion stating his sought-after relief.

      Rather, Leonard’s brief consists of “general rambling discourse.” See

Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa. Super. 1982). Under

such circumstances, dismissal of the appeal is appropriate.    See Branch

Banking & Trust v. Gesiorski, 904 A.2d 939 (Pa. Super. 2006) (appeal

dismissed where numerous defects in pro se brief prevented court from

conducting meaningful appellate review).

      Appeal dismissed.

      GANTMAN, P.J., Joins the memorandum.

      PLATT, J., Concurs in the result.




                                      -4-
J-A17020-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




                          -5-